Citation Nr: 1750048	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  05-32 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Matthew Hill, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In May 2011, April 2015, and April 2016, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In November 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in January 2016.  In February 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran timely responded with additional evidence in support of his claim.  Accordingly, the Board will proceed with the consideration of his case.

With regard to the appellant's representation, the record reflects that, in April 2016, the Veteran executed a VA Form 21-22a in favor of Matthew Hill, thereby revoking the Illinois Department of Veterans Affairs' power of attorney.  The Board recognizes the change in representation.

The issues pertaining to Parkinson's disease, erectile dysfunction, prostate cancer, sleep apnea, and coronary addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to cleaning solvent, and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to chemical exposure have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus, type II, which he relates to in-service exposure to solvents and cleaning agents, to include trichloroethylene (TCE).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board finds that the Veteran has a current diagnosis of diabetes mellitus and that he his work as an electrician's mate likely exposed him to cleaning solvents, to include TCE.  Accordingly, the current disability and in-service injury elements are established, and this case turns on whether the Veteran's current diabetes mellitus is related to service.

As neither the lay or medical evidence of record indicates that the diabetes mellitus or symptomatology of the same were noted or diagnosed in service, service connection is not warranted on the basis of in-service incurrence or continuity of symptomatology.  In this regard, treatment providers initially noted symptoms of diabetes mellitus in 1999, more than 25 years after separation from service.  See, e.g., VA treatment record (January 26, 1999) (noting "questionable diabetes").

The Veteran contends that his current diabetes mellitus is related to in-service exposure to cleaning solvents containing TCE.  An opinion as to whether TCE exposure causes diabetes mellitus is a complex medical question, especially since such exposure occurred nearly 25 years prior to the initial diagnosis of diabetes mellitus.  The Veteran has not shown that he is qualified through education, training, or experience to offer complex medical conditions.  Accordingly, he is not competent to offer an opinion as to the etiology of his diabetes mellitus and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In October 2008, March 2009, July 2010, March 2014,  July 2015, January 2016, April 2016, and June 2016, medical professionals provided competent opinions regarding the etiology of the Veteran's diabetes mellitus.

The opinions dated October 2008, July 2010, and April 2016, support a nexus between the Veteran's current diabetes and in-service TCE exposure.  However, the Board finds that these opinions provide no probative value.

The October 2008 opinion provides no rationale in support of the assessment and is thus speculative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that any opinion ultimately should "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two") (emphasis added).

The July 2010 opinion is also speculative.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  In this regard, the physician stated that it "one might conclude that it is as likely as not . . . that [organic] solvents could play a role in the development of [the Veteran's] diabetes;" however, one would need to know the etiology of the Veteran's brother's diabetes mellitus before rendering such an opinion.  See Dr. Becker (July 26, 2010)(emphasis added).  As it is well established that equivocal language such as "could" and "might" are speculative in nature, the equivocal language of the July 2010 opinions provides neither positive nor negative support for the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that use of the term "could" was speculative); see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (noting that use of the phrase "may well be" was speculative).

The April 2016 opinion provides no probative value as it is speculative and lacks rationale.  See Fagan, 573 F.3d at 1289; Nieves-Rodriguez, 22 Vet. App. at 301.  In this regard, the Veteran's treating endocrinologist opined that "his diabetes could have been caused or at least exacerbated by his exposure to [TCE]."  Dr. Abedmahmound (April 12, 2016) (emphasis added).  The rationale was that the Veteran was exposed "to a form of Agent Orange . . . and it is well known that this chemical can cause multiple health problems including diabetes."  Id.  First, the Board finds physician's use of the phrase "could" renders the opinion speculative.  See Bloom, 12 Vet. App. at 187.  Second, the examiner failed to explain how TCE, a cleaning solvent, is "a form of Agent Orange."  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Additionally, the evidence of record, to include the Veteran's service personnel records, does not indicate that he was exposed to Agent Orange.

The Veteran submitted several medical articles, which he contends support a causal relationship between TCE exposure and diabetes mellitus.  The articles do not clearly state that TCE exposure causes diabetes mellitus, type II.  Accordingly, the articles are too generic to support the Veteran's claim without an interpretive medical opinion.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Moreover, none of the favorable medical opinions cited to the submitted articles.  In contrast, several of the unfavorable medical opinions reviewed the articles and found that they are not pertinent to the etiology of the Veteran's diabetes mellitus.  Specifically, in March 2009, a VA examiner opined that one of the articles supports a nexus between TCE and diabetes mellitus, type I, to the extent that TCE can cause pancreatic cancer requiring surgical removal of the pancreas that can result in diabetes mellitus, type I.  The examiner explained that the article is not applicable as the Veteran has diabetes mellitus, type II, and has not had his pancreas removed.  The examiner affirmed this opinion in March 2014.  In June 2016, a VA examiner reviewed all of the medical literature of record and concluded that it does not support a causal relationship between in-service chemical exposure and diabetes mellitus, type II.  The Board finds that the examiners' interpretation of the submitted medical articles is more probative than that of the Veteran.  Accordingly, the Board finds that the medical articles provide no probative value as they are not relevant to the etiology of the Veteran's diabetes mellitus, type II.

The opinions dated March 2009, March 2014, July 2015, January 2016, and June 2016 oppose a nexus between the Veteran's current diabetes mellitus, type II, and in-service TCE exposure.

In March 2009, a VA examiner opined that it is highly unlikely that exposure to cleaning solvents, to include TCE, is related to the Veteran's current diabetes mellitus.  The rationale was that neither her research nor review of the Veteran's submitted medical articles yielded medical evidence of a causative relationship between TCE exposure and diabetes mellitus, type II.  In March 2014, the examiner reviewed additional research submitted by the Veteran, but reaffirmed her opinion that the Veteran's diabetes mellitus is not related to TCE exposure.

In July 2015, a VA examiner opined that it is not at least as likely as not that the Veteran's diabetes mellitus, type II, is related to or had its onset in service, to included exposure to tetrachloroethylene, TCE, or any other solvent or cleaning agent, or that exposure to such increased his likelihood of subsequently developing diabetes.  The rationale was that medical research, to include that pertaining to water contamination at Camp Lejeune, supports a nexus between drinking water contaminated with TCE, but not transdermal exposure to TCE.  The examiner explained that the evidence does not suggest and the Veteran does not contend that he drank the cleaning solvents containing TCE, only that he touched them.  The examiner further noted that the Veteran was never stationed at Camp Lejeune or drank the contaminated water at Camp Lejeune.  Finally, the examiner noted that the Veteran's diabetes mellitus is not likely related to TCE exposure as it was initially diagnosed 25 years after the exposure at which time the Veteran was 49 years old and obese.  The examiner concluded that the Veteran's diabetes mellitus is more likely related to his age, obesity, and genetics, all three of which are the greatest risk factors for diabetes mellitus.

In January 2016, in response to the Board's request, a VHA Occupational and Environmental Medicine Physician opined that it is less likely that the Veteran's current diagnosis of diabetes mellitus, type II, is related to exposure to solvents and cleaning agents, to include TCE, while working as an electrician's mate in service.  The rationale was predicated largely on the fact that medical literature discussing the side effects of TCE does not list diabetes mellitus.

In March 2013, the Veteran asserted that the VHA physician's opinion was inadequate as portions of it were pasted from a medical article, inconsistent with other Board decisions granting service connection for diabetes mellitus based on TCE exposure, and inconsistent with medical literature listing diabetes mellitus as a complication of TCE exposure.  First, the Board finds that the VHA physician's decision to quote medical literature does not detract from the adequacy of his opinion.  Second, as Board decisions are non-precedential, individual cases are to be decided in light of their specific facts and the applicable law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1303 (2016).  Accordingly, the Board finds no merit in the Veteran's assertion that the VHA physician's opinion is inadequate.

The Veteran submitted additional medical articles in December 2014 and March 2016.  As a result, the Board requested a VA medical opinion to evaluate the Veteran's claim in light of the additional evidence.

In June 2016, a VA examiner reviewed the record, to include the additional records, and opined that the Veteran's diabetes mellitus is not related to service, to include TCE exposure.  The rationale was that evidence of record is silent as to diabetes mellitus until its initial diagnosis in 1999, nearly 25 years after separation from service.  The examiner further explained a review of current medical literature shows not objective evidence indicating a causal relationship between the Veteran's development of diabetes mellitus, type II, and TCE exposure. The examiner further opined that obesity is the most likely cause of the Veteran's diabetes mellitus.

The Board finds that the VA medical opinions dated March 2009, March 2014, July 2015, January 2016, and June 2016 are adequate and provide sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, address medical literature and arguments submitted by the Veteran, and contain reasoned explanations.  For these reasons, the March 2009, March 2014,  July 2015, January 2016, and June 2016 opinions are afforded significant probative value.

Overall, these opinions oppose a relationship between the Veteran's service, top include TCE exposure, and his current diabetes mellitus, type II.  Moreover, several of these opinions indicate that the Veteran's diabetes mellitus is more likely related to nonservice-connected factors such as genetics, age, and obesity.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection for diabetes mellitus is not warranted.


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

In July 2016, the Veteran submitted a timely notice of disagreement (NOD) with the RO's August 2015, rating decision that denied service connection for Parkinson's disease, erectile dysfunction, and prostate cancer and determined that new and material had not been submitted to reopen previously denied service connection claims for sleep apnea and coronary artery disease.  A statement of the case (SOC) is required when a Veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2016).  To date, no SOC has been furnished regarding these issues.  Because the July 2016 NOD placed these issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9 (2016).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to the issues of entitlement to service connection for Parkinson's disease, erectile dysfunction, and prostate cancer and whether new and material has been submitted to reopen previously denied service connection claims for sleep apnea and coronary artery disease.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


